 

 

USGBC SDNY
DOCUMENT

 

UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF NEW YORK H ELECTRON ICALLY FILED ||
X 23
JESUS GONZALEZ, :
Petitioner, : *" ORDER
V. :
: 21 CV 1228 (VB)
UNITED STATES OF AMERICA, : 18 CR 291-3 (VB)
Respondent.
X

 

On June 21, 2021, after the Court appointed counsel for petitioner, petitioner filed a reply
memorandum in further support of his Section 2255 motion. Having reviewed that
memorandum, the Court believes it would benefit from further briefing by the government.
Accordingly, by August 12, 2021, the government shall file a sur-reply memorandum responding
to the arguments in petitioner’s reply memorandum.

Dated: July 12, 2021

White Plains, NY
SO ORDERED:

Yun

Vincent L. Briccetti
United States District Judge

 

 

 
